Title: To James Madison from Henry Lee, 3 February 1808
From: Lee, Henry
To: Madison, James



Dear Sir
Alexa. 3d. Feby 08.

I have been detained here by a violent cold taken on my journey & of which I am just recovering.
The solicitude all feel for the country at this portentous moment I share.  It seems to me that in yr. hands is committed our destiny.  If you play yr. game well you bestow happiness to yr. country & acquire the only reward grateful I am sure to yr. mind.
Personally I feel interested in the issue, for I always have & ever shall be happy in yr. good; altho I have long differed from you in politics.  I fear you do not hear all the truth & I mean to present myself to you some evening when I can learn you have no party at home, nor engaged out.  I hope you will place such decision (which I may not perhaps be able to execute) to its right motive which I trust you will readily recognise  Yr. frd. & ob: Ser.

H: Lee

